Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1, 5, 11, 15, and 20 have been amended. Claims 1-23 are rejected and pending in the application. This action is Final. 

Response to Arguments

Applicant Argues: 
Regarding the rejection of claims 1-23 under 35 U.S.C. 112 as allegedly failing to comply with the enablement requirement, the claims have written description support and are enabled for at least the reasons noted above. For at least this reason, the rejection of claims 1-23 under 35 U.S.C.112 for enablement should be withdrawn.

Examiner Responds:
Applicant's 35 USC § 112 arguments have been fully considered but they are not persuasive. The Amendment did not clarify the written description and enablement issues because paragraph[0059] of the specification did not support the rejected 


Applicant Argues: 
As such, it is not surprising that Hrastnik provides no disclosure with respect to a design time model that includes logic for creating a database view. For at least this reason, Hrastnik fails to disclose or suggest at least the claim 1 “receiving a design time model... the design time model including logic that creates a first database view and a second database view.”

Examiner Responds:
Applicant's 35 USC § 103 arguments have been fully considered but they are not persuasive. Applicant argues, “As such, it is not surprising that Hrastnik provides no disclosure with respect to a design time model that includes logic for creating a database view. For at least this reason, Hrastnik fails to disclose or suggest at least the claim 1 “To reject the claim 1 “receiving a design time model and a first use case for the design time model, the design time model including a plurality of logic that creates a first database view,” the Examiner relies on Hrastnik at paragraphs 61-63 and paragraph 26. However, those paragraphs do not fairly disclose what the Examiner alleges.”  The Examiner respectfully disagrees. Hrastnik discloses receiving a design time model and a use case for the design time model (paragraph[0061]-paragraph[0063], “The test data manager 430 accesses memory 435 to retrieve and/or store test data. Test data can 
  
In addition, applicant argues, “The Examiner also relies on Naftulin. Naftulin generaily discloses allowing a user to define a declarative data model and a suitable data entry view at design time and then generate (at runtime and without compilation). Nafialn, para. 3…etc.” Applicant's 35 USC § 103 remaining arguments with respect to claims 1-23 have been considered but are moot in view of the new ground(s) of rejection.



Claim Rejections – 35 USC § 112

Claims 1-23 rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  

Regarding claims 1, 11, and 20 the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  The limitations "determining, by an optimizer, that a first portion of the plurality of logic that creates the second database view corresponding to an intermediate view that is unused for the first use case, the first portion of the plurality of logic that creates the second database view being used for a second use case for the design time model, the second use case being different than the first use case and not being implemented by the runtime model; 
in response to determining that the first portion of the plurality of logic that creates the second database view is unused for the first use case, automatically removing the first portion of the plurality of logic that creates the second database view from the runtime model, the removed first portion of the plurality of logic that creates the second database view being removed from the runtime model according to the predefined set of rules associated with the first use case, the predefined rules characterizing which portion of the plurality of logic of the design time model is used for the first use case” and “determining, by the optimizer, that second portion of the plurality of logic corresponds to a join between the first database view and a third database view, wherein the optimizer merges and/or removes the third database view into the first database view;
in response to determining that the second portion of the plurality of logic that creates the third database view is unsused for the first use case, automatically removing the second portion of the plurality of logic that creates the third database view from the runtime model, the removed second portion of the plurality of logic that creates the third database view being removed from the runtime model according to compositional relationship metadata” are not found in the specification. 

Claims 2-10, 21, 22, and 23 depends from rejected claim 1 respectively, comprise the same deficiencies as claim 1 directly or indirectly by dependence, and are therefore rejected on the same basis because none of the dependents add anything to otherwise overcome the rejection.

Claims 12-19 depends from rejected claim 11 respectively, comprise the same deficiencies as claim 11 directly or indirectly by dependence, and are therefore rejected on the same basis because none of the dependents add anything to otherwise overcome the rejection.

Claims 1-23 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  
	
Regarding claims 1, 9, and 17 the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The limitations "determining, by an optimizer, that a first portion of the plurality of logic that creates the second database view corresponding to an intermediate view that is unused for the first use case, the first portion of the plurality of logic that creates the second database view being used for a second use case for the design time model, the second use case being different than the first use case and not being implemented by the runtime model; 
in response to determining that the first portion of the plurality of logic that creates the second database view is unused for the first use case, automatically removing the first portion of the plurality of logic that creates the second database view from the runtime model, the removed first portion of the plurality of logic that creates the second database view being removed from the runtime model according to the predefined set of rules associated with the first use case, the predefined rules characterizing which portion of the plurality of logic of the design time model is used for the first use case” and “determining, by the optimizer, that second portion of the plurality of logic corresponds to a join between the first database view and a third database view, wherein the optimizer merges and/or removes the third database view into the first database view;
in response to determining that the second portion of the plurality of logic that creates the third database view is unsused for the first use case, automatically removing the second portion of the plurality of logic that creates the third database view from the runtime model, the removed second portion of the plurality of logic that creates the third database view being removed from the runtime model according to compositional relationship metadata” are not found in the specification. 


Claims 2-10, 21, 22, and 23 depends from rejected claim 1 respectively, comprise the same deficiencies as claim 1 directly or indirectly by dependence, and are therefore rejected on the same basis because none of the dependents add anything to otherwise overcome the rejection.

Claims 12-19 depends from rejected claim 11 respectively, comprise the same deficiencies as claim 11 directly or indirectly by dependence, and are therefore rejected on the same basis because none of the dependents add anything to otherwise overcome the rejection.

Claims 1-23 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  


Claim Rejections – 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Claims 1-23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1, 11, and 20 similarly recites, in part, the claim language 
“determining, by the optimizer, that second portion of the plurality of logic corresponds to a join between the first database view and a third database view, wherein the optimizer merges and/or removes the third database view into the first database view" is indefinite and failing to point because one of ordinary skilled in the art would not be clear on how the system merges and removes the third database into the first database view. The Examiner recommends clarifying the limitation.

Claims 2-10, 21, 22, and 23 depends from rejected claim 1 respectively, comprise the same deficiencies as claim 1 directly or indirectly by dependence, and are therefore rejected on the same basis because none of the dependents add anything to otherwise overcome the rejection.

Claims 12-19 depends from rejected claim 11 respectively, comprise the same deficiencies as claim 11 directly or indirectly by dependence, and are therefore rejected on the same basis because none of the dependents add anything to otherwise overcome the rejection.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 5, 7, 8, 9, 10, 11, 15, 17, 18, 19, 20, 21, 22, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hrastnik et al. U.S. Patent Publication (2010/0318974; hereinafter: Hrastnik) in view of Naftulin U.S. Patent Publication (2013/0346845; hereinafter: Naftulin) and further in view of Mindnich et al. U.S. Patent (2015/0142774; hereinafter: Mindnich) and further in view of Cichon et al. U.S. Patent Publication (2017/0308800; hereinafter: Cichon) 

Claims 1, 11, and 20
As to claims 1, 11, and 20, Hrastnik discloses a system comprising: 
at least one data processor (paragraph[0025], “one or more processors within these or other devices…etc.”); 
at least one memory storing instructions which, when executed by the at least one data processor, causes the at least one data processor to perform operations comprising (paragraph[0032], “Server 108 may also include or reference a local, distributed, or hosted business application 124. At a high level, business application 124 is any application, program, module, process, or other software that may access, retrieve, modify, delete, or otherwise manage some information of the business object repository 106 in memory 105…etc.”):
receiving a design time model and a use case for the design time model (paragraph[0061]-paragraph[0063], “The test data manager 430 accesses memory 435 to retrieve and/or store test data. Test data can stored in database tables or can be stored using test data containers. Developers can set up a mockup configuration by defining which business object to be simulated, how the simulation should be performed, and what data should be used…etc.”), the design time model including a plurality of logic that creates a first database view (paragraph[0026], “The mockup cockpit can allow a user to freely choose graphical objects that can represent one or more development objects, or no development objects at all. Accordingly, GUI 142 may comprise a plurality of customizable frames or views having interactive fields, pull-down lists, and buttons operated by the user. GUI…etc.”); 
receiving a predefined set of rules for converting the design time model associated with the use case into a runtime model comprising structured query language expressions (paragraph[0019], “In addition, the mockup functionality can be configured to provide a predefined set of test data, which facilitates repeated execution of tests based on the same initial state of data in other test systems….etc.”); 
generating, using the design time model and according to the predefined set of rules, the runtime model configured to execute the plurality of logic that creates the first database view (paragraph[0026], “GUI 142 can include a mockup cockpit that presents views of configuration information of simulated business object instances. The mockup cockpit can be connected with the development environment 116 such that the mockup cockpit and/or the development environment 116 can access business object data in repository 106…etc.”) 

Hrastnik does not appear to explicitly disclose 
the generating including building the runtime model from the design time model;
determining, by an optimizer, that a first portion of the plurality of logic that creates the second database view corresponding to an intermediate view that is unused for the first use case, the first portion of the plurality of logic that creates the second database view being used for a second use case for the design time model, the second use case being different than the first use case and not being implemented by the runtime model; 
in response to determining that the first portion of the plurality of logic that creates the second database view is unused for the first use case, automatically removing the first portion of the plurality of logic that creates the second database view from the runtime model, the removed first portion of the plurality of logic that creates the second database view being removed from the runtime model according to the predefined set of rules associated with the first use case, the predefined rules characterizing which portion of the plurality of logic of the design time model is used for the first use case;
determining, by the optimizer, that second portion of the plurality of logic corresponds to a join between the first database view and a third database view, wherein the optimizer merges and/or removes the third database view into the first database view;
in response to determining that the second portion of the plurality of logic that creates the third database view is unsused for the first use case, automatically removing the second portion of the plurality of logic that creates the third database view from the runtime model, the removed second portion of the plurality of logic that creates the third database view being removed from the runtime model according to compositional relationship metadata; and 
in response to the removal of the first portion of the logic and the second portion of the logic, providing the runtime model.

However, Naftulin discloses the generating including building the runtime model from the design time model (paragraph[0036], “there are provided methods and systems which allow a user to define a declarative data model and a suitable data entry view at design time and generated at runtime...etc.”). 
in response to the removal of the first portion of the logic and the second portion of the logic, providing the runtime model (figure 1, element 112, paragraph[0071], “Now, as shown at 112 of FIG. 1, an interactive form having the plurality of UI controls is presented by plural devices to user(s). The presentation allows user(s) to interact with the plurality of UI controls…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Hrastnik with the teachings of Naftulin to providing editing of a data model which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Hrastnik with the teachings of Naftulin to closely synchronize and reflect backend and frontend components while using an interactive form generation component (Naftulin: paragraph[0003]).

The combination of Hrastnik and Naftulin does not appear to explicitly disclose 
determining, by an optimizer, that a first portion of the plurality of logic that creates the second database view corresponding to an intermediate view that is unused for the first use case, the first portion of the plurality of logic that creates the second database view being used for a second use case for the design time model, the second use case being different than the first use case and not being implemented by the runtime model; 
in response to determining that the first portion of the plurality of logic that creates the second database view is unused for the first use case, automatically removing the first portion of the plurality of logic that creates the second database view from the runtime model, the removed first portion of the plurality of logic that creates the second database view being removed from the runtime model according to the predefined set of rules associated with the first use case, the predefined rules characterizing which portion of the plurality of logic of the design time model is used for the first use case;
determining, by the optimizer, that second portion of the plurality of logic corresponds to a join between the first database view and a third database view, wherein the optimizer merges and/or removes the third database view into the first database view;
in response to determining that the second portion of the plurality of logic that creates the third database view is unsused for the first use case, automatically removing the second portion of the plurality of logic that creates the third database view from the runtime model, the removed second portion of the plurality of logic that creates the third database view being removed from the runtime model according to compositional relationship metadata;
 
However, Mindnich discloses determining, by an optimizer, that a first portion of the plurality of logic that creates the second database view corresponding to an intermediate view that is unused for the first use case (paragraph[0039], “The attributes of the incoming datasets utilized by the rules of model optimizer 322 can additionally or alternatively be based on an estimated and/or actual amount of memory consumed by the dataset, a number of rows and/or columns in the dataset, and the number of cell values for the dataset, and the like…etc.”), the first portion of the plurality of logic that creates the second database view being used for a second use case for the design time model, the second use case being different than the first use case and not being implemented by the runtime model (paragraph[0038], “The model optimizer 322 can be configured to enable dynamic partitioning based on one or more aspects of a query and/or datasets used by queries. The model optimizer can implement a series of rules that are triggered based on attributes of incoming datasets exceeding specified thresholds. Such rules can, for example, apply thresholds each with a corresponding a parallelization factor. For example, if the incoming dataset has 1 million rows then two partitions…etc.”); 
in response to determining that the first portion of the plurality of logic that creates the second database view is unused for the first use case, automatically removing the first portion of the plurality of logic that creates the second database view from the runtime model, the removed first portion of the plurality of logic that creates the second database view being removed from the runtime model according to the predefined set of rules associated with the first use case (paragraph[0029], “the database server instantiates the optimized calculation scenario so that the calculation scenario is optimized by removing one or more join operations and associated branches within the calculation scenario…etc.”), the predefined rules characterizing which portion of the plurality of logic of the design time model is used for the first use case (paragraph[0036], “the attributes for grouping can be supplied with the query. This allows having a predefined generic aggregation…etc.”);
determining, by the optimizer, that second portion of the plurality of logic corresponds to a join between the first database view and a third database view, wherein the optimizer merges and/or removes the third database view into the first database view (paragraph[0054], “In this case, the left outer join was removed by the model optimizer 322 which provides the same results in a more efficient manner…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Hrastnik with the teachings of Naftulin and Mindnich to remove join data which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Hrastnik with the teachings of Naftulin and Mindnich to reduce processing resource consumption and increase query response times (Mindnich: paragraph[0003]).

The combination of Hrastnik, Naftulin, and Mindnich do not appear to explicitly disclose in response to determining that the second portion of the plurality of logic that creates the third database view is unsused for the first use case, automatically removing the second portion of the plurality of logic that creates the third database view from the runtime model, the removed second portion of the plurality of logic that creates the third database view being removed from the runtime model according to compositional relationship metadata. 

However, Chichon discloses in response to determining that the second portion of the plurality of logic that creates the third database view is unsused for the first use case, automatically removing the second portion of the plurality of logic that creates the third database view from the runtime model, the removed second portion of the plurality of logic that creates the third database view being removed from the runtime model according to compositional relationship metadata (paragraph[0030] and paragraph[0062], the reference describes being able to remove (e.g., paragraph[0030])  algorithm data (i.e., logic) from trained model (i.e. first use case) which is a duplicate of a perspective model (i.e., second use case) (e.g., paragraph[0062])). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Hrastnik with the teachings of Naftulin, Mindnich, and Chichon to remove code from a data model which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Hrastnik with the teachings of Naftulin, Mindnich, and Chichon to publish orchestrated algorithms that can be easily consumed in near real time by current machine vision, virtual reality or augmented reality devices (Chichon: paragraph[0004]).

Claims 5 and 15
As to claims 5 and 15, the combination of Hrastnik, Naftulin, Mindnich, and Chichon discloses all the elements in claim 11, as noted above, and Naftulin further disclose wherein the optimizer is included in a core data service infrastructure (paragraph[0057], “The data entry view is associated with the declarative data model so that a data entry view data source has a query defined…etc.”).

Claims 7 and 17
As to claims 7 and 17, the combination of Hrastnik, Naftulin, Mindnich, and Chichon discloses all the elements in claim 11, as noted above, and Naftulin further disclose wherein the first use case includes an intended application configured to consume database query results utilizing the runtime model (paragraph[0004], “a declarative data model having a plurality of queries each the query having a data source a plurality of fields, defining a data entry view for a runtime data model of the declarative data model…etc.”).

Claims 8 and 18
As to claims 8 and 18, the combination of Hrastnik, Naftulin, Mindnich, and Chichon discloses all the elements in claim 11, as noted above, and Naftulin further disclose wherein the receiving is performed using a user interface application (paragraph[0050], “such as a slim developer platform, for example a graphical user interface (GUI) hosted by a browser running on a remote client terminal…etc.”).

Claims 9 and 19
As to claims 9 and 19, the combination of Hrastnik, Naftulin, Mindnich, and Chichon discloses all the elements in claim 11, as noted above, and Naftulin further disclose the operations further comprising: detecting differences between the design time model and the runtime model (paragraph[0056]-paragraph[0058], “The data entry view is associated with the declarative data model so that a data entry view data source has a query defined. Each data source control has all the details for the query execution…etc.”) and providing, via a graphical user interface, the detected differences to a user interface associated with a developer (paragraph[0071], “The presentation allows user(s) to interact with the plurality of UI controls, for example typing data, selecting records from a list, uploading files, capturing images and/or the like…etc.”).

Claim 10
As to claim 10, the combination of Hrastnik, Naftulin, Mindnich, and Chichon discloses all the elements in claim 1, as noted above, and Naftulin further disclose receiving an update to the design time model (paragraph[0056], “Based on the user inputs, as shown at 104, the data entry view is created. The data entry view is created by associating between a plurality of data entry view data source controls and the plurality of queries defined in the declarative data model…etc.”); 
updating the design time model(paragraph[0073], “Extenders which are part of the data entry view and sub view of the data entry view that requested saving. For each extender the data manger may execute an update…etc.”); and synchronizing the runtime model with the updated design time model (paragraph[0073], “Extenders which are part of the data entry view and sub view of the data entry view that requested saving. For each extender the data manger may execute an update…etc.”); 
wherein at least one of the receiving, the generating, and the providing are performed by at least one data processor forming part of at least one computing system (paragraph[0062], “the user created during the design time. As shown in 110 the data is loaded by the data context object that is created by the data manager control into the data entry view data sources…etc.”).

Claim 21
As to claim 21, the combination of Hrastnik, Naftulin, Mindnich, and Chichon discloses all the elements in claim 1, as noted above, and Naftulin further disclose the operations further comprising: 
receiving the second use case for the design time model(paragraph[0036], “there are provided methods and systems which allow a user to define a declarative data model and a suitable data entry view at design time and generated at runtime...etc.”); 
receiving a second predefined set of rules associated with the second use case and different than the predefined set of rules associated with the first use case (paragraph[0036], “there are provided methods and systems which allow a user to define a declarative data model and a suitable data entry view at design time and generated at runtime...etc.”, the reference describes the user being able to define multiple definitions (i.e., second use case) at design time.);
generating, using the design time model and according to the second predefined set of rules, a second runtime model configured to create the second database view (paragraph[0036], “there are provided methods and systems which allow a user to define a declarative data model and a suitable data entry view at design time and generated at runtime...etc.”), the generating including building the second runtime model from the design time model;
determining that the logic that creates the first database view is unused for the second user case for the design time model;
in response to determining the first database is unused for the second user case, automatically removing the logic that creates the first database view from the second runtime model (figure 1, element 112, paragraph[0071], “Now, as shown at 112 of FIG. 1, an interactive form having the plurality of UI controls is presented by plural devices to user(s). The presentation allows user(s) to interact with the plurality of UI controls…etc.”)
providing the second runtime model(figure 1, element 112, paragraph[0071], “Now, as shown at 112 of FIG. 1, an interactive form having the plurality of UI controls is presented by plural devices to user(s). The presentation allows user(s) to interact with the plurality of UI controls…etc.”).

Cichon further disclose the second runtime model including the logic that creates the second database view that was removed to generate the runtime model for the first use case (paragraph[0030] and paragraph[0062], the reference describes being able to remove (e.g., paragraph[0030])  algorithm data (i.e., logic) from trained model (i.e. first use case) which is a duplicate of a perspective model (i.e., second use case) (e.g., paragraph[0062])).

 Claim 22
As to claim 22, the combination of Hrastnik, Naftulin, Mindnich, and Chichon discloses all the elements in claim 11, as noted above, and Mindnich further disclose wherein the design time model has a first view, complexity and the runtime model has a second view complexity that is lower than the first view complexity, the design time model further includes logic that executes a first join operation, the generating further includes removing the logic that executes the first join operation from the runtime model in response to determining that the first join operation of the design time model is unused for the first use case  (paragraph[0054], “In this case, the left outer join was removed by the model optimizer 322 which provides the same results in a more efficient manner…etc.”), the design time model having a first join complexity and the runtime model having a second join complexity that is lower that the first join complexity, and the operations further comprise(paragraph[0029], “the database server instantiates the optimized calculation scenario so that the calculation scenario is optimized by removing one or more join operations and associated branches within the calculation scenario…etc.”): 
detecting differences between the design time model and the runtime model (paragraph[0053], “the removal of a join operation, the calculation engine 320 can also eliminate additional join-attributes that are required to perform the join. As stated above, the current subject matter can reduce a number of requested columns on source tables in calculation views generated by the calculation engine 320 for various queries. In order to implement the optimizations described herein, the calculation engine 320 should not request the join attributes on the predecessor node when the join is removed by the model optimizer…etc.”); 
providing, via a graphical user interface associated with a developer, the differences between the design time model and the runtime model(paragraph[0054, “FIG. 11 shows a stored calculation model 1100 for a left outer join across two tables. FIG. 12 shows an executed calculation model 1200 with corresponding query that corresponds to the stored calculation model 1100 of FIG. 11 (after instantiation and optimization by the model optimizer 322). In this case, the left outer join was removed by the model optimizer 322 which provides the same results in a more efficient manner…etc.”); 
receiving an updated design time model (paragraph[0054], “FIG. 11 shows a stored calculation model 1100 for a left outer join across two tables. FIG. 12 shows an executed calculation model 1200 with corresponding query that corresponds to the stored calculation model 1100 of FIG. 11 (after instantiation and optimization by the model optimizer 322). In this case, the left outer join was removed by the model optimizer 322 which provides the same results in a more efficient manner…etc.”); and 
synchronizing the runtime model with the updated design time model to produce an updated runtime model (paragraph[0054], “With this example, the instantiation process and the model optimizer 322 can remove the join node and reduce the aggregation node so that it does not implicate the previous needed join attribute A. Compared to the instantiated and optimized model 1400 from FIG. 14, the projection list (respective list of requested attributes) can be further optimized because, due to the cardinality information, the join attribute A can be optimized out…etc.”). 

Claim 23
As to claim 23, the combination of Hrastnik, Naftulin, Mindnich, and Chichon discloses all the elements in claim 11, as noted above, and Chichon further disclose wherein the predefined set of rules associated with the first use case include conditions for removing logic from the runtime model (paragraph[0030]-paragraph[0031], “By analyzing the DNA of an algorithm, the algorithm mixer engine may edit the algorithm to remove undesired or dangerous aspects of the algorithm. The editing capability of the algorithm mixer engine is akin to gene splicing whereby harmful genes may be removed…etc.”).




Claims 2, 4, 6, 12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hrastnik et al. U.S. Patent Publication (2010/0318974; hereinafter: Hrastnik) in view of Naftulin U.S. Patent Publication (2013/0346845; hereinafter: Naftulin) and further in view of Mindnich et al. U.S. Patent (2015/0142774; hereinafter: Mindnich) and further in view of Cichon et al. U.S. Patent Publication (2017/0308800; hereinafter: Cichon) and further in view of Tsyganskiy et al. U.S. Patent Publication (2006/0242170; hereinafter: Tsyganskiy) 

Claims 2 and 12
As to claims 2 and 12, the combination of Hrastnik, Naftulin, Mindnich, and Cichon discloses all the elements in claim 11, as noted above, but do not appear to explicitly disclose wherein the generating includes evaluating design time model metadata using the predefined set of rules.

However, Tsyganskiy further disclose wherein the generating includes evaluating design time model metadata using the predefined set of rules (paragraph[0101], “For example, an object-oriented code compiler checks syntax and identifies potential problems, such as mixed data types, broken references…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Hrastnik with the teachings of Naftulin, Mindnich, Chichon, and Tsyganskiy to evaluate models which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Hrastnik with the teachings of Naftulin, Mindnich, Chichon, and Tsyganskiy to take business application structures and translate them into user-friendly objects that can be more easily understood by the user (Tsyganskiy: paragraph[0007]).

Claims 4 and 14
As to claims 4 and 14, the combination of Hrastnik, Naftulin, Mindnich, and Cichon discloses all the elements in claim 11, as noted above, but do not appear to explicitly disclose wherein the generating includes adding, to the runtime model and according to the predefined set of rules, an annotation, an element, a field, and/or an access protection.

However, Tsyganskiy further disclose wherein the generating includes adding, to the runtime model and according to the predefined set of rules, an annotation, an element, a field, and/or an access protection (paragraph[0103], “Deprecated structures may be marked, for example, using yellow underline in displayed object-oriented programming language…etc.”, the reference describes using annotations.). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Hrastnik with the teachings of Naftulin, Mindnich, Chichon, and Tsyganskiy to evaluate models which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Hrastnik with the teachings of Naftulin, Mindnich, Chichon, and Tsyganskiy to take business application structures and translate them into user-friendly objects that can be more easily understood by the user (Tsyganskiy: paragraph[0007]).

Claims 6 and 16
As to claims 6 and 16, the combination of Hrastnik, Naftulin, Mindnich, and Cichon discloses all the elements in claim 11, as noted above, but do not appear to explicitly disclose wherein the set of rules includes annotation of a core data services entity,

However, Tsyganskiy further disclose wherein the set of rules includes annotation of a core data services entity (paragraph[0101], “These potential problems may be marked in an integrated configuration environment to indicate deprecated logic entities that could be removed to streamline the corresponding business application…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Hrastnik with the teachings of Naftulin, Mindnich, Chichon, and Tsyganskiy to evaluate models which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Hrastnik with the teachings of Naftulin, Mindnich, Chichon, and Tsyganskiy to take business application structures and translate them into user-friendly objects that can be more easily understood by the user (Tsyganskiy: paragraph[0007]).


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hrastnik et al. U.S. Patent Publication (2010/0318974; hereinafter: Hrastnik) in view of Naftulin U.S. Patent Publication (2013/0346845; hereinafter: Naftulin) and further in view of Mindnich et al. U.S. Patent (2015/0142774; hereinafter: Mindnich) and further in view of Cichon et al. U.S. Patent Publication (2017/0308800; hereinafter: Cichon) and further in view of Haaren et al. U.S. Patent Publication (2018/0210921; hereinafter: Haaren)

Claim 3 and 13
As to claims 3 and 13, the combination of Hrastnik, Naftulin, Mindnich, and Cichon discloses all the elements in claim 11, as noted above, but do not appear to explicitly disclose wherein the design time model includes logic including a first join operation, the generating including identifying that the first join of the design time model is unused for the first use case and removing the first join from the runtime model.

	However, Haaren discloses wherein the design time model includes logic including a first join operation, the generating including identifying that the first join of the design time model is unused for the first use case and removing the first join from the runtime model (paragraph[0023], “Furthermore, as discussed above, the OLAP engine is configured to skip or remove joins, such as N:M joins (e.g., joins of tables having different dimensions)…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Hrastnik with the teachings of Naftulin, Mindnich, and Cichon and Haaren to remove join statements which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Hrastnik with the teachings of Naftulin, Mindnich, and Cichon and Haaren to process instructions sets without processing errors by using a detection flag after inspecting system code (Haaren: paragraph[0005]).

Final Rejection

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152
March 4, 2022                                                                                                                                                                                                        

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.